Title: To James Madison from John Lowrey and Others, 24 December 1815
From: Lowrey, John
To: Madison, James


                    
                        
                            
                                Dear father and Brothers
                            
                            
                                Decem Ber the 24: 1815
                            
                        
                        There is other of us is Coming to See You and we Send to you as an father and Brothers to per tection as we fout for yours as and our ⟨selves?⟩ our Brothers and frends and we look to you for our per tection, for our Brothers the white peopel is Coming in and taken our Land By fors our homes and Stock all so Driving in Stock and we Look to You as our father and frend for you tolds us to go on and rais Stock for our Support for our hunting is goan and fauther por tect us as Children as we look to you as Such father we obay your Command and por tect us a father or wee Suffer as your Children if you kode hourd how we was imposed on you wold pitty us for we have but a Small peas of Land to rais our Children on and we intend to Livon that we have Sold all we Can [s]pare we want this Littel

peas to rais our Children on for we intend to Liveon our Land and rais our Children til it is p[l]eas the grate God to take us then we intend to Leave it to our Children fauther We Beg you to remoove these intrude⟨rs⟩ off our Land all But those tha[t] has a pirmit fro⟨m⟩ the hed ma⟨n⟩ and Curnel Meggs the agent so we must Conclud⟨e⟩ as frends and Brouthers and fauther we Send ⟨th⟩is to you By our Chiefs your Brothers
                        
                            John L⟨o⟩wrey[and twenty-four others]
                        
                    
                    
                        Frend and Brother we thare had a large quantity of Stock Stole from us on Battel Creek and we want you if you Can provide S⟨u⟩m way for us to Git our property Back again for when we can See it we Cant git it again and as we Cant Live with out Sum provion, fail not father if you pleas for us and we will Expect to have it when our frend Comes home. So no more But remains your frend and Children.
                    
                